       Case: 3:18-cr-00067-GCS Doc #: 60 Filed: 07/27/19 1 of 2. PageID #: 334




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                           Case No. 3:18 CR 0067

               Plaintiff,                           JUDGE CARR

                                                    MOTION TO WITHDRAW AS
-vs-                                                COUNSEL OF RECORD

                                                    David Klucas (0041188)
DAREK LATHAN,                                       1900 Monroe Street
                                                    Toledo, Ohio 43604
               Defendant.                           PH: (419) 255-1102
                                                    FX: (419) 255-1415
                                                    Davek@buckeye-access.com
                                                    Attorney for Defendant Darek Lathan

        Now comes Attorney David Klucas, who respectfully requests an Order from this Court

permitting him to withdraw as counsel of record for Mr. Lathan. As grounds for this motion,

Attorney Klucas says Mr. Lathan filed a civil suit naming Attorney Klucas as a defendant in the

Lucas County Court of Common Pleas, Case No. CI19-2949. The complaint alleges legal

malpractice. Because of this lawsuit, Attorney Klucas believes he is not permitted to remain as

counsel of record for Mr. Lathan.
                                                    Respectfully Submitted,


                                                    /s/ David Klucas
                                                    David Klucas
                                                    Attorney for Defendant Darek Lathan
      Case: 3:18-cr-00067-GCS Doc #: 60 Filed: 07/27/19 2 of 2. PageID #: 335




                                           Certification

       This shall certify that a copy of the forgoing was sent this 27th day of July, 2019, to all
counsel of record via the Court’s Electronic Filing System and sent by regular U.S. Mail to Mr.
Darek Lathan, 65419-060, MDC Los Angeles, P.O.Box 1500, Los Angeles, CA, 90053.


                                                      /s/ David Klucas
                                                      David Klucas
